Case 9:18-cv-80748-RKA Document 337-1 Entered on FLSD Docket 09/06/2019 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                              Case No. 18-cv-80748-ALTMAN/Reinhart




   DANIEL HALL,
   BURFORD CAPITAL LLC, ANd
   DUNDROD INVESTMENTS LTD.,

          Plaintiffs,




   HARRY SARGEANT, III,

          Defendant




           DECLARATION OF ANDREW E. GOLDSMITH IN SUPPORT OF
     PLAINTIFFS' RESPONSE TO DEFENDANT'S STATEMENT OF UNDISPUTED
   MATERIAL FACTS AND STATEMENT OF ADDITIONAL UNDISPUTED MATERIAL
   FACTS IN OPPOSITION TO D EFENDANT'S MOTION FOR SUMMARY JUDGMENT

          I, Andrew E. Goldsmith, declare:
           1.      I am a partner of the firm Kellogg,   Hansen, Todd, Figel   & Frederick,
   P.L.L.C., counsel for Daniel Hall, Burford Capital LLC, and Dundrod Investments Ltd.
   ("Plaintiffs"), in the above-captioned action. I arn farniliar with the various files and
   records pertaining to this matter. I submit this Declaration in Support of Plaintiffs'
   Response to Defendant's Statement of Undisputed Material Facts and Statement         of
   Additional Undisputed Material Facts In Opposition to Defendant's Motion for Summary
   Judgment:
          2.       Attached hereto as Exhibit 1 is a true and correct copy of excerpts of the

   transcript of the deposition of Aviva Will, taken on March 12,2079
          3.       Attached hereto as Exhibit 2 is a true and correct copy of excerpts of the

   transcript of the deposition of Daniel Hall, taken on May 1,2079.
          4.       Attached hereto as Exhibit 3 is a true and correct copy of excerpts of the

   transcript of the deposition of Daniel Sargeant, taken on June 26 and 27 , 2019.
Case 9:18-cv-80748-RKA Document 337-1 Entered on FLSD Docket 09/06/2019 Page 2 of 2




          5.      Attached hereto as Exhibit 4 is a true and corect copy of excetpts of the

   transcript of the deposition of Emesto Daniel Rivas, taken on June 20,2019.
          6.      Attached hereto as Exhibit 5 is a true and correct copy of BUR-0003764,

   an Assigmnent of Judgment, dated effective as of Januaty 72,2017      .



          7.      Attached heleto as Exhibit 6 is a true and comect copy of BUR-0504716,

   an email, dated August I7   ,2016.
           8.      Attached hereto as Exhibit 7 is a hue and conect copy of BUR-0504720,

   an email, dated October 27 ,2016, excluding its attachments.

           9.      Attached hereto as Exhibit 8 is a true and conect copy of BUR-0504719,

   an ernail, dated October 28,2076.

           Pursuant to 28 U.S.C.   ç 1746,1 declare under penalty of perjury that the foregoing
   is true and conect to the best of rny ir-rfonnation and belief.


           Executed this 6th day of Septernber,2019




                                                   Andrew E. Goldsmith




                                                       2
